In aproceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Village of Elmsford, dated October 29, 1985, which granted a variance to the. intervenor-respondent, the petitioner appeals from an order of the Supreme Court, Westchester County (Ferraro, J.), dated January 21, 1987, which dismissed the petition as time barred.
Ordered that the petitioner’s notice of appeal is treated as an application for leave to appeal, said application is referred to Presiding Justice Mollen and leave to appeal is granted by Presiding Justice Mollen (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the order is affirmed, and it is further,
Ordered that the intervenor-respondent is awarded costs, payable by the appellant.
The petition was properly dismissed as untimely since it was not commenced within 30 days after the filing of the decision of the Zoning Board of Appeals in the office of the Village Clerk (see, Village Law § 7-712 [3]; Matter of De Bellis v Luney, 128 AD2d 778; Matter of Town of Clinton v Dumais, 69 AD2d 836).
We have reviewed the petitioner’s remaining arguments and find them to be without merit. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.